Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed June 21st, 2021 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the interest of clarity, reference numbers in the claims referring to the drawings in the instant application, with the exception of those relating to any formulas present in the claims, have been omitted from the rejections below.
Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Protais (WO-2016083711) in view of Schmid (US-20150042021), as evidenced by Tameson (https://tameson.com/proportional-solenoid-control-valve.html#:~:text=A%20proportional%20control%20valve%20is,mainly%20level%2C%20pressure%20and%20temperature) for claim 3, using the applicant provided original document and the attached original document and translation.
Regarding claim 1, Protais teaches:
Molding unit ([0055]; Fig. 1, #1) for the manufacturing of a container ([0055]; Fig. 1, #2) from a blank ([0055]; Fig. 1, #3) made of plastic material, with this molding unit comprising: 
a mold ([0059]; Fig. 1, #5) equipped with a wall ([0059]; Fig. 1, #6) that defines a cavity ([0059]; Fig. 1, #7) bearing the impression of the container and an insert ([0059]; Fig. 1, #9) that is movable in relation to 
at least one boxing system that comprises a cylinder ([0068]; Fig. 1, #24) provided with a cylinder body ([0072]; Fig. 1, #23), a piston ([0074]; Fig. 1, #27), and a rod ([0068]; Fig. 1, #28) that is integral with the piston and on which the insert is attached, with the rod and the piston being integrally movable between a retracted position that corresponds to the retracted position of the insert, and a deployed position that corresponds to the deployed position of the insert, with the cylinder body and the piston jointly defining, on both sides of the piston, a primary chamber ([0073]; Fig. 1, #36) that is connected, via a primary fluid circuit ([0073]; Fig. 1, #31), to a primary fluid source ([0073]; Fig. 1, #34) under a primary pressure, and a secondary chamber ([0074]; Fig. 1, #30) that is connected, via a secondary fluid circuit ([0074]; Fig. 1, #32), to a secondary fluid source ([0074]; Fig. 1, #39) under a comparatively lower secondary pressure. While Protais does not specify that the secondary pressure is lower than the first, since the claim is an apparatus claim and the primary and secondary pressure sources are functioning in order to move the cylinder, as in the instant application, and the pressures are adjustable ([0072] – [0073]), the device is capable of fulfilling the limitation that the second pressure be lower than the first. 
the boxing system (14) comprising: 
at least one electrically-operated ([0088] and [0099]) solenoid valve ([0073]; Fig. 1, #33) that is mounted on the primary fluid circuit, with this solenoid valve comprising a fluid outlet ([0073]; Fig. 1) connected to the primary chamber; and
a processing unit connected to the solenoid valve ([0073]; Fig. 1, #4) and configured to vary the electric control signal (E) applied to the solenoid valve ([0088], [0099]).

Protais does not teach:
The electrically-operated solenoid valve defining a passage section (S) having a dimension that can vary based on an electric control signal (E) applied to the solenoid valve by the processing system.

However, Schmid, in a similar field of endeavor, a blow molding apparatus with a solenoid valve, teaches:
The electrically-operated solenoid valve ([0053], lines 1-2; Fig. 3, #365) defining a passage section (S) having a dimension that can vary based on an electric control signal (E) applied to the solenoid valve ([0053]) by the processing system ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solenoid valve of Protais to incorporate the teachings of Schmid and have it define a passage system having a dimension that can vary based on an electric control signal applied by the processing 

Regarding claim 3, Protais in view of Schmid teaches the limitations of claim 1, which claim 3 depends on. Schmid, as evidenced by Tameson, further teaches:
wherein the solenoid valve is configured so that the passage section (S) of the fluid outlet and the electric control signal (E) are linked by the following function:
S = K1.E + K2
where: E is the electric control signal 
S is the passage section of the fluid outlet 
K1 is a coefficient (real number) 
K2 is a constant.
While the exact formula is not provided by the art, since K1 and K2 are constants/coefficients, this is obvious to those of ordinary skill in the art as a linear function relating the signal and the passageway/flow. Proportional solenoid valves, which are taught by Schmid ([0053]; Fig. 3, #365), utilize a linear function as is described in the claim limitation and evidenced by Tameson (Tameson, Page 1). Therefore, since the coefficients/constants in the formula are not specified in the claims, this relationship would be obvious to one of ordinary skill in the art to have between the signal and the passage/flow.

Regarding claim 6, Protais in view of Schmid teaches the limitations of claim 1, which claim 6 depends on. Protais further teaches:
further comprising a sensor ([0075]; Fig. 1, #43) that can make it possible to determine the position or the speed of the insert during its movement from the retracted position to the deployed position, and wherein the processing unit is programmed to vary the electric control signal of the solenoid valve based on the position or the speed of the insert ([0075], [0091] – [0096], [0160]).

Regarding claim 7, Protais in view of Schmid teaches the limitations of claim 6, which claim 7 depends on. Protais further teaches:
wherein the processing unit is programmed to vary the electric control signal of the solenoid valve based on additional parameters that are selected from among: 
- the cross-section of the insert; 
- the timing of the forming cycle; 
- the timing of the boxing; 
- the blow-molding pressure ([0067], [0096], [0100], [0158]; Fig. 1, #22); 
- the boxing travel.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Protais (WO-2016083711) in view of Schmid (US-20150042021), as applied to claim 1 above, and further in view of Rymann (US-20160332355) and “How a Solenoid Valve Works” (https://web.archive.org/web/20170426173402/https://www.instrumentationtoolbox.com/2016/06/how-solenoid-valve-works.html), using the applicant provided original document and the attached original documents and translation.
Regarding claim 2, Protais in view of Schmid teaches the limitations of claim 1, which claim 2 depends on, but does not teach the specific structure of the solenoid valve, however, Rymann, in a similar field of endeavor, a valve system for a blow molding apparatus, teaches:
Molding unit ([0003]; Fig. 1, #100), wherein: 
the solenoid valve ([0048], [0059]; Fig. 2, #112) comprises: 
a case ([0039]; Fig. 2, #202) pierced by an opening that forms the fluid outlet ([0039]; Fig. 2, #206) connected to the primary chamber, which is the case in the primary reference Protais, as mentioned in claim 1 above, 
a movable assembly ([0060]; Fig. 4, #344; [0045]; Fig. 3, #212) provided with a ferromagnetic core ([0063]; Fig. 4, #340) and a seal (46) whose position in relation to the fluid outlet (38) determines the flow rate of fluid that travels through the latter ([0040], [0052]; Fig. 3, #222), and
a solenoid ([0059]; Fig. 2, #302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solenoid valve of Protais in view of Schmid to incorporate the teachings of Rymann and make it have a more defined structure. The purpose, as stated by Rymann, being that it 

Protais in view of Schmid and Rymann does not teach:
a solenoid that is integral with the case and that surrounds the core, with this solenoid having two electric terminals to which the electric control signal (E) is applied.

However, “How a Solenoid Valve Works”, in a similar field of endeavor, solenoid valves, teaches:
a solenoid that is integral with the case and that surrounds the core, with this solenoid having two electric terminals, see Image 1 below, to which the electric control signal (E) is applied (Page 1; Image 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solenoid valve of Protais in view of Schmid and Rymann to incorporate the teachings of “How a Solenoid Valve Works” and have it be integral with a case and have two electric terminals to which the electric control signal is applied. The purpose, as stated by “How a Solenoid Valve Works”, being that this construction provides a compact, leak tight assembly (Page 1).





    PNG
    media_image1.png
    761
    1135
    media_image1.png
    Greyscale

Image 1: “How a Solenoid Valve Works”

Protais, after the combination of Schmid, Rymann, and “How a Solenoid Valve Works’ is made, further teaches:
wherein in that the processing unit is programmed to vary the electric signal (E) applied to the terminals, not shown in Protais but modified in from “How a Solenoid Valve Works”, of the solenoid ([0073], [0088], and [0099]).

Regarding claim 4, Protais in view of Schmid teaches the limitations of claim 1, which claim 4 depends on, but does not teach the electric signal being an electric 
wherein the electric signal (E) is an electric intensity (Page 1). Electric intensity is another word for current.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solenoid valve of Protais in view of Schmid to incorporate the teachings of “How a Solenoid Valve Works” and have the electric signal be an electric intensity. The purpose, as stated by “How a Solenoid Valve Works”, being that the solenoid valve opens when energized (Page 1).

Regarding claim 4, Protais in view of Schmid teaches the limitations of claim 1, which claim 4 depends on, but does not teach the electric signal being an electric intensity, however, “How a Solenoid Valve Works”, in a similar field of endeavor, solenoid valves, teaches:
wherein the electric signal (E) is an electric voltage (Page 1)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solenoid valve of Protais in view of Schmid to incorporate the teachings of “How a Solenoid Valve Works” and have the electric signal be an electric voltage. The purpose, as stated by “How a Solenoid Valve Works”, being to control the position of a poppet, plunger, or spool to open or close a valve. Typical solenoid control voltages are 12VDC, 24 VAC/DC, 120VAC, or 240VAC (Page 1).

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Protais (WO-2016083711) in view of Schmid (US-20150042021), as applied to claim 1 above, or Schmid as evidenced by Tameson (https://tameson.com/proportional-solenoid-control-valve.html#:~:text=A%20proportional%20control%20valve%20is,mainly%20level%2C%20pressure%20and%20temperature), in the case of claim 3, and further in view of Rymann (US-20160332355) and “How a Solenoid Valve Works” (https://web.archive.org/web/20170426173402/https://www.instrumentationtoolbox.com/2016/06/how-solenoid-valve-works.html), using the applicant provided original document and the attached original documents and translation. 
Claims 8-20 contain the same limitations as claims 2-8, but they are dependent on different claims. Since there is nothing preventing different combinations of the claim rejections provided above from being made, and there is no reason why any of the obvious combinations above would become non-obvious when combined together, they are rejected using the rejections of claims 2-8 written above as follows:
Claim 8 is rejected using the rejection of claim 3 but dependent on claim 2.
Claim 9 is rejected as claim 4 but dependent on claim 2.
10 is 4 dependent on 3.
11 is 5 dependent on 2.
12 is 5 dependent on 3.
13 is 6 dependent on 2.
14 is 6 dependent on 3.
15 is 6 dependent on 4.
16 is 6 dependent on 5.
17 is 6 dependent on 9.
18 is 6 dependent on 10.
19 is 6 dependent on 11.
20 is 6 dependent on 12.
	
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s first argument, in the applicant arguments/remarks filed 06/21/2021 on pages 8-9, that Protais (WO-2016083711) in view of Schmid (US-20150042021) does not teach the limitations of claim 1, the applicant argues that Schmid does not teach specifically the limitation of “defining a passage section (S) having a dimension that can vary based on an electric control signal (E) applied to the solenoid valve (37)”, and more specifically the positions are not varying in a relationship defined by the invention, namely S = K1.E + K2. However, claim 1 does not specify the relationship of S = K1.E + K2, claim 1 does not specify any definite relationship at all, merely that a dimension of the passageway can vary based on an electric control signal applied to the valve. Schmid reads on this limitation as it states that the stretch rod control valve ([0053]; Fig. 3, #203), which is opened and closed by the solenoid ([0053]; Fig. 3, #365) through an electrical signal ([0048]), may be partially opened along with being fully opened and closed, “It should be appreciated that when the stretch rod control valve is partially opened and between the de-actuated position and the first 

Regarding applicant’s second argument, in the applicant arguments/remarks filed 06/21/2021 on pages 9-10, that Protais (WO-2016083711) in view of Schmid (US-20150042021) as evidenced by Tameson (https://tameson.com/proportional-solenoid-control-valve.html#:~:text=A%20proportional%20control%20valve%20is,mainly%20level%2C%20pressure%20and%20temperature.) does not make obvious to one of ordinary skill in the art the limitations of claim 3, particularly the relationship S = K1.E + K2, this argument is not persuasive. Tameson shows that proportional solenoid valves operate in a linear relationship between control signal and flow rate, which is directly related to passage size. The applicant argues that finding the coefficient K1 would be unduly burdensome for persons having ordinary skill in the art to derive as it is based on many variables. While the argument would be persuasive if there was support for this in the claims, claim 3 merely states that K1 is a real coefficient and shows the formula it is used in. Since claim 3 does not further define how K1 is calculated or what it means, K1 could be any coefficient linearly relating E and S to one of ordinary skill in the art, such as “m” in the formula y = mx + b, the standard formula for a linear relationship, just like .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748